We think the complainants, though claiming under distinct titles and possessing independent interests, have properly joined in the bill, because they have a common interest in the relief sought by the bill, to wit, the prevention of the diversion of the water of Crook Fall brook from their mill-privileges.Churchill v. Lauer, 84 Cal. 233; *Page 500 Ballou v. Hopkinton, 4 Gray, 324; Proprietors of Mills v.Braintree, 149 Mass. 478; Sullivan v. Phillips,110 Ind. 320; Sto. Eq. Pl. § 285; 10 Ency. Pi.  Pr. 906.
The city of Woonsocket is properly joined as a respondent, since an injunction is sought against the city.
Inasmuch as the injury complained of is a continuing injury, to redress which numerous suits would have to be brought from time to time, we think the complainants are entitled to relief by injunction to prevent a multiplicity of suits.
We see no ground for the application of the doctrine of laches. Although sixteen years have elapsed since the first diversion of the water, the bill alleges that the complainants have frequently protested to the defendants, their servants and agents, against the continued use of said dams and pipes, and have urged upon them to abate the same and the nuisance caused by their continued use, so as to prevent the complainants from being further injured thereby, and have requested the defendants to compensate them for injuries suffered by the continued use of said dams and pipes. If this allegation be true, there has been no such acquiescence in the acts of the respondents as to estop the complainants from obtaining relief.
Demurrer overruled.